Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

 Civil Action No. 16-cr-00218-WJM

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 1.     MICHAEL DARRYL HARDEN,

      Defendant.
 ______________________________________________________________________

         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE
 ______________________________________________________________________

 Magistrate Judge Scott T. Varholak

        This matter is before the Court on Defendant Michael Darryl Harden’s Request for

 Judicial Recommendation for Transfer to Home Confinement Pursuant to the CARES Act

 (the “Home Detention Motion”) [#86] and Defendant Harden’s Motion to Reduce Sentence

 Pursuant to 18 U.S.C. § 3582(c)(1)(A)(1) (Compassionate Release) (the “Early Release

 Motion”) [#94] (collectively, the “Motions”). Both Motions have been referred to this Court

 for a recommended disposition. [##95, 96] The Court has carefully considered the

 Motions and related briefing, the entire case file, and the applicable case law, and has

 determined that oral argument would not materially assist in the disposition of the instant

 Motions. For the following reasons, this Court respectfully RECOMMENDS that the

 Motions be DENIED.
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 2 of 12




 I.     BACKGROUND
        On June 9, 2016, the United States filed a Criminal Complaint charging Mr. Harden

 with one count of armed bank robbery in violation of 18 U.S.C. § 2113(a). [#1] Mr. Harden

 was arrested on June 10, 2016. [##3, 8] At the conclusion of a preliminary and detention

 hearing conducted on June 15, 2016, Magistrate Judge Kathleen M. Tafoya granted Mr.

 Harden bond, and remanded Mr. Harden into custody pending a bond release hearing.

 [#9] On June 20, 2016, Magistrate Judge Tafoya conducted the bond release hearing

 and notified Mr. Harden of the conditions of his release, including home detention, and

 Mr. Harden was released from custody. [##10, 12] On June 23, 2016, a grand jury

 returned a three-count indictment against Mr. Harden, charging him with two counts of

 bank robbery in violation of 18 U.S.C. § 2113(a) and one count for the use of a firearm in

 furtherance of a crime of violence in violation of 18 U.S.C. § 924(c). [#14]

        On March 1, 2017, Mr. Harden pled guilty to one count of using a firearm in

 furtherance of a crime of violence. [##41, 42] As part of his plea agreement, Mr. Harden

 admitted to the following:

              On January 28, 2016, [Mr. Harden] entered the Champion Bank at
        16790 Centre Court in Parker, Colorado, wearing grey sweats, a fake beard,
        and a stocking over his head. He brandished a pistol, and demanded
        money from the vault, threatening to shoot the bank employees if they did
        not comply. The employees complied, and unlocked the bank vault. [Mr.
        Harden] then escaped with $45,300 in cash, stolen from the bank.

               On June 8, 2016, [Mr. Harden] entered the TCF Bank at 16999 E.
        Quincy Avenue, in Aurora, Colorado, wearing grey sweats and a mask. He
        brandished a pistol, and demanded money from bank employees. Bank
        employees put cash into [Mr. Harden’s] bag, and also surreptitiously
        place[d] GPS trackers. [Mr. Harden] escaped from the bank with $3,985.
        Law enforcement followed the signal of the GPS trackers and apprehended
        [Mr. Harden] shortly thereafter with the cash from the bank and clothing and
        weapon used to commit the robbery. [Mr. Harden] admitted his commission
        of both robberies.


                                             2
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 3 of 12




 [#42 at 4-5] On May 30, 2017, Judge Wiley Y. Daniel accepted the plea agreement and

 granted the United States’ motion to dismiss the two counts in the indictment for bank

 robbery. [#56] On that same date, Judge Daniel sentenced Mr. Harden to 84 months

 incarceration, followed by three years of supervised release, a $100 special assessment

 fee, and restitution in the amount of $49,285. [##56, 57] Mr. Harden was remanded to

 the custody of the Bureau of Prisons at the time of his sentencing. [#56]

       On April 17, 2020, Mr. Harden, through counsel, filed the Home Detention Motion. 1

 [#86] The Home Detention Motion seeks a recommendation to the Bureau of Prisons

 (“BOP”) that Mr. Harden serve the remainder of his sentence on home detention. [Id.]

 Mr. Harden has filed a supplement to the Home Detention Motion [#90], the government

 filed a response to the Home Detention Motion [#91], and Mr. Harden has filed a

 reply/second supplement [#99].

       On May 15, 2020, Mr. Harden, again through counsel, filed the Early Release

 Motion [#94]. The government has responded to that Early Release Motion [#101], and

 Mr. Harden has filed a reply [#107].

 II.   ANALYSIS

       A.     Early Release Motion

       As relevant here, 18 U.S.C. § 3582(c)(1)(A)(i) permits a district court to reduce a

 term of imprisonment if “extraordinary and compelling reasons warrant” the reduction and

 the reduction “is consistent with applicable policy statements issued by the Sentencing

 Commission.” Although initially a request for reduction pursuant to Section 3582(c)(1)



 1On April 2, 2020, Plaintiff, proceeding pro se, filed a Motion to Suspend Sentence
 pursuant to the First Step Act of 2018. [#85] On April 20, 2020, the Court denied that
 motion as moot in light of the filing of the Home Detention Motion. [#88]
                                            3
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 4 of 12




 had to be made upon motion of the Director of the BOP, the First Step Act of 2018

 amended the statute to authorize defendants to file their own motions for compassionate

 release after either (1) fully exhausting all administrative remedies to appeal a failure of

 the BOP to bring a motion or (2) the lapse of 30 days from the receipt of such a request

 by the warden of the defendant’s facility. See Pub. L. No. 115-391, § 603(b), 132 Stat.

 5194, 239. On April 17, 2020, Mr. Harden made a request to the Warden of his facility

 for compassionate release and does not appear to have received a response. 2 [#94 at

 4; 94-3] Thus, Mr. Harden has satisfied the statute’s exhaustion requirement.

        The applicable policy statement is found in Section 1B1.13 of the United States

 Sentencing Guidelines, which has not been amended since the passage of the First Step

 Act. Section 1B1.13 states:

        Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
        3582(c)(1)(A), the court may reduce a term of imprisonment . . . if, after
        considering the factors set forth in 18 U.S.C. § 3553(a), to the extent they
        are applicable, the court determines that –

        (1)   (A) Extraordinary and compelling reasons warrant the reduction; or

               (B) The defendant (i) is at least 70 years old; and (ii) has served at
               least 30 years in prison pursuant to a sentence imposed under 18
               U.S.C. § 3559(c) for the offense or offenses for which the defendant
               is imprisoned;

        (2) The defendant is not a danger to the safety of any other person or to the
        community, as provided in 18 U.S.C. § 3142(g); and

        (3) The reduction is consistent with this policy statement.



 2 Mr. Harden filed the Early Release Motion on May 15, 2020—28 days after the request
 was submitted to the warden—and noted in the motion that “the required 30 days [was]
 on the verge of expiring.” [#94 at 4] There is no indication in the record that a response
 from the warden was subsequently received by Mr. Harden, and the United States’
 response to the Early Release Motion does not argue that Mr. Harden failed to satisfy the
 statute’s exhaustion requirement. [See #101]
                                              4
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 5 of 12




        In an apparent contrast to the First Step Act’s amendment of § 3582(c)(1),

 Application Note 4 of § 1B1.13 states “[a] reduction under this policy statement may be

 granted only upon motion by the Director of the Bureau of Prisons pursuant to 18 U.S.C.

 § 3582(c)(1)(A).” (emphasis added). Further, Application Note 1 of § 1B1.13, which

 establishes certain criteria for evaluating extraordinary and compelling circumstances,

 provides the catchall provision “[a]s determined by the Director of the Bureau of Prisons,

 there exists in the defendant’s case an extraordinary and compelling reason other than,

 or in combination with, the reasons described in subdivisions (A) through (C).” The policy

 statement, therefore, appears to make a court’s decision on whether to grant

 compassionate release dependent upon a determination by the BOP that a defendant is

 deserving of relief. Since the passage of the First Step Act, however, a majority of federal

 district courts have found that “the most natural reading of [the amended] § 3582(c) is

 that the district court assumes the same discretion as the BOP director when it considers

 a compassionate release motion properly before it.” United States v. Brown, No. 4:05-

 CR-00227-1, 2020 WL 2091802, at *7 (S.D. Iowa Apr. 29, 2020). See also United States

 v. Perez, No. 88-10094-1-JTM, 2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020)

 (collecting cases); United States v. Urkevich, No. 8:03CR37, 2019 WL 6037391, at *3 (D.

 Neb. Nov. 14, 2019) (collecting cases). This Court agrees with the majority and concludes

 that a district court has the authority to exercise the same discretion as the BOP when

 weighing a request for compassionate relief. The deference to the BOP’s determination

 described in the Application Notes to § 1B1.13 “no longer makes sense now that the First

 Step Act has reduced the BOP’s role” by allowing defendants to appeal directly to the




                                              5
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 6 of 12




 court for a reduction. United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at

 *3 (D. Me. July 11, 2019).

        Some courts have found “extraordinary and compelling reasons” to justify

 compassionate release where the defendant’s serious underlying health conditions place

 him at high risk of infection and death from COVID-19. See United States v. McCarthy,

 No. 3:92-CR-0070 (JCH), 2020 WL 1698732, at *5 (D. Conn. Apr. 8, 2020) (collecting

 cases involving asthma, diabetes, and compromised immune systems); United States v.

 Jenkins, No. 99-cr-00439-JLK-1, 2020 WL 2466911, at *6-8 (D. Colo. May 8, 2020)

 (releasing inmate based on age, obesity, and stroke risk); United States v. Lopez, No. 18-

 CR-2846 MV, 2020 WL 2489746, at *3 (D.N.M. May 14, 2020) (analyzing release based

 on age, high blood pressure, and diabetes). However, “the mere existence of COVID-19

 in society and the possibility that it may spread to a particular prison alone cannot

 independently justify compassionate release.” United States v. Raia, 954 F.3d 594, 597

 (3d Cir. 2020). See also United States v. Little, No. CR 14-195 KG, 2020 WL 2736944, at

 *2 (D.N.M. May 26, 2020); United States v. Nwankwo, No. 12 CR 31 (VM), 2020 WL

 2490044, at *1 (S.D.N.Y. May 14, 2020) (collecting cases for the proposition that “the

 risks posed by the pandemic alone do not constitute extraordinary and compelling

 reasons for release, absent additional [risk] factors”).

        Here, Mr. Harden cites his African-American race and medical conditions—

 asthma, the presence of the sickle cell trait, and a purported history of bronchitis—as

 unique concerns making him particularly susceptible to COVID-19. [#94 at 11, 13] The

 Court concludes that Plaintiff’s medical conditions, coupled with COVID-19, may

 constitute extraordinary and compelling reasons to justify compassionate release. See



                                               6
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 7 of 12




 United States v. Hernandez, No. 18 Cr. 834-04 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y.

 April 2, 2020) (finding the heightened medical risk presented to defendant by the COVID-

 19 pandemic as a result of his asthma sufficient to constitute extraordinary and compelling

 reasons).

        Even though Mr. Harden’s medical conditions coupled with COVID-19 may

 constitute an extraordinary and compelling reason sufficient to justify compassionate

 release, before granting release, the district court must still consider the factors set forth

 in 18 U.S.C. § 3553(a) and may only release Mr. Harden if convinced that he is not a

 danger to the safety of any other person or to the community. U.S.S.G. § 1B1.13. This

 Court believes that Mr. Harden should be required to serve additional time both pursuant

 to the sentencing factors set forth in Section 3553(a) and because Mr. Harden may

 continue to present a danger to the safety of the community. Mr. Harden has admitted to

 committing two armed robberies, approximately six months apart. 3 [#42 at 4-5] He

 brandished his weapon during each robbery and threatened to shoot a bank employee

 during the first robbery. 4 [Id.] These were incredibly dangerous and brazen crimes, that

 severely traumatized the bank employees. [##47-1; 52-1; 53-1] According to one victim,

 Mr. Harden pointed the gun he brandished directly at the victim’s head throughout the

 encounter. [#52-1 at 2] Although these may have been Mr. Harden’s first criminal

 offenses, he admitted during his presentence investigation interview that his girlfriend has

 complained that he becomes “too aggressive” when consuming alcohol. [#46 at 8]




 3 The fact that the two incidents were separated by a nearly six-month gap belies Mr.
 Harden’s assertion that his conduct reflects mere “aberrant behavior.” [#107 at 7]
 4 According to that bank employee, Mr. Harden threatened her life (and the lives of others

 in the bank) multiple times during the robbery of the bank. [#53-1 at 5-6]
                                               7
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 8 of 12




        The Court recommends denial of the Early Release Motion because it does not

 comport with the factors set forth in Section 3553(a). 5 See U.S.S.G. § 1B1.13 (requiring

 consideration of the Section 3553(a) factors).       Mr. Harden’s seven-year sentence

 represents the statutory minimum for the violation of 18 U.S.C. § 924(c)(1)(A) to which he

 pleaded guilty. [#42 at 3] Although, as part of the plea agreement, the United States

 agreed to dismiss the two additional bank robbery charges, Mr. Harden admitted that he

 had committed the armed robberies, which were brazen, extremely dangerous, and

 traumatic to his victims. In the Court’s view, the three-year sentence that would result

 from the grant of compassionate release provides insufficient recognition of the

 seriousness of Mr. Harden’s offense and would fail to promote respect for the law, provide

 just punishment for the offense, and afford adequate deterrence.           Based upon its

 consideration of the Section 3553(a) factors, this Court thus respectfully recommends

 denial of the Early Release Motion. See United States v. Davies, No. 17-CR-57 (ERK),

 2020 WL 2307650, at *1-2 (E.D.N.Y. May 8, 2020) (finding that grant of compassionate

 release—which would result in defendant serving only three years and three months of

 an eight-year sentence for a bank robbery in which the defendant forced bank employees

 to comply with his demands at gunpoint—“would make a mockery of the considerations

 enumerated in 18 U.S.C. 3553(a)”); United States v. Cantatore, No. CR 16-0189 (ES),


 5 Pursuant to 18 U.S.C. § 3553(a), in determining the particular sentence to be imposed,
 the Court shall consider: (1) the nature and circumstances of the offense and the history
 and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
 seriousness of the offense, to promote respect for the law, and to provide just punishment
 for the offense, to afford adequate deterrence, to protect the public from further crimes of
 the defendant, and to provide the defendant effective training and treatment; (3) the kinds
 of sentences available; (4) the kinds of sentence and sentencing range applicable to the
 category of offense committed; (5) any pertinent policy statements; (6) the need to avoid
 unwarranted sentence disparities among defendants with similar records who have been
 found guilty of similar conduct; and (7) the need to provide restitution to any victims.
                                              8
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 9 of 12




 2020 WL 2611536, at *1, 5 (D.N.J. May 21, 2020) (finding that Section 3142(a) sentencing

 factors did not support compassionate release for defendant who had served 62 months

 of 162-month sentence for committing three bank robberies with a paint gun disguised to

 look like a real gun); see also Rodriguez-Aguirre v. Hudgins, 739 Fed. App'x 489, 491

 (10th Cir. 2018) (finding that BOP did not abuse its discretion in denying compassionate

 release/reduction in sentence based upon the “seriousness of defendant's offense”);

 United States v. Willis, 382 F. Supp. 3d 1185, 1189 (D.N.M. 2019) (denying motion for

 compassionate release where defendant had served only five months of a 24-month

 sentence based upon the seriousness of the underlying offense); cf. United States v.

 Scott, No. CR 95-202-CCB-2, 2020 WL 2467425, at *1, 5 (D. Md. May 13, 2020) (finding

 that “the 25 years in prison [defendant] ha[d] already served adequately reflect the

 seriousness of his conduct and recognize the need for deterrence, public safety, and

 respect for the law” with regard to the defendant’s participation in two completed and one

 attempted bank robberies in which firearms were involved but no one was physically

 injured); United States v. Copeland, No. 02-CR-01120 (FB), 2020 WL 2537250, at *3

 (E.D.N.Y. May 19, 2020) (finding that Section 3553(a) factors supported compassionate

 release where defendant—convicted for being “the getaway driver in a 2003 bank robbery

 that saw no one harmed and $3,700 stolen”—had already served 19 years of a 23-year

 sentence).

        The Court also finds denial of the Early Release Motion appropriate, because Mr.

 Harden may pose a continuing danger to the community. Mr. Harden asks the Court to

 consider “post-offense developments” including his compliance with the conditions of his

 pre-trial release prior to sentencing, his lack of disciplinary infractions while incarcerated,



                                               9
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 10 of 12




 and his participation in a drug education program. [#94 at 12, 14] Mr. Harden’s ability to

 comply with prison regulations provides only minimal guidance as to his potential danger

 to the community if he were granted a reduction in sentence to time served as requested.

 Although Mr. Harden’s participation in a drug education program is encouraging given

 that the Presentence Investigation Report (“PSI”) indicates that drug use may have

 contributed to his conduct [#46 at 8], the PSI also lists other potential contributors

 including chronic traumatic encephalopathy (“CTE”), a gambling addiction, and mental

 health issues including severe depression [id. at 4, 7]. Indeed, during the PSI interview,

 Mr. Harden indicated that his gambling addiction was one of “many issues” that

 contributed to his conduct. [Id. at 7] Yet there is no indication that Mr. Harden has

 participated in any mental health treatment, and the Early Release Motion does not

 address any post-offense developments aimed at avoiding these other potential

 contributing factors from once again leading Mr. Harden to commit crimes of violence.

 And while the Court is encouraged that Ms. Mettam remains in Mr. Harden’s life and

 continues to support Mr. Harden [#94 at 14-15], that support does not overcome the

 Court’s conclusion that Mr. Harden may present a danger to the community if he is

 released and faced with the temptations and financial pressures of life outside the

 structured prison environment. 6     For this additional reason, this Court respectfully

 recommends denial of the Early Release Motion.




 6In contrast to his ability to comply with prison regulations, Mr. Harden’s ability to comply
 with his pretrial release conditions does give some indication of his willingness to obey
 court orders and provides some evidence mitigating his danger to the community.
 Nonetheless, for the reasons articulated above, the Court still believes that Mr. Harden
 presents a danger to the community.
                                              10
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 11 of 12




       For these reasons, the Court respectfully RECOMMENDS that the Early Release

 Motion be DENIED.

       B.       Home Detention Motion

       Through the Home Detention Motion, Mr. Harden alternatively seeks a

 recommendation pursuant to the Coronavirus Aid, Relief, and Economic Security Act

 (“CARES Act”) to the Director of the BOP to transfer Mr. Harden to home confinement for

 the remainder of his sentence. [#86] The CARES Act gives the BOP wide discretion to

 expand the use of home confinement during the COVID-19 pandemic. See United States

 v. Read-Forbes, No. No. 12-20099-01-KHV, 2020 WL 1888856, at *5 (D. Kan. Apr. 16,

 2020); United States v. Perry, No. 18-CR-00480-PAB, 2020 WL 1676773, at *2 n.2 (D.

 Colo. Apr. 3, 2020). Although courts have recognized that they lack jurisdiction to order

 home confinement under the CARES Act, some courts have been willing to make a

 recommendation for home confinement to BOP for certain inmates. See United States v.

 Cruz, 1:95-CR-204, 2020 WL 1904476, at *5 (M.D. Pa. April 17, 2020); United States v.

 Engelson, No. 13-CR-340-3(RJS), 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020).

 Nonetheless, for the same reasons the Court recommends denial of the Motion for Early

 Release, the Court does not recommend that Defendant be transferred to home

 confinement.

       Accordingly, the Court respectfully RECOMMENDS that the Home Detention

 Motion be DENIED.




                                            11
Case 1:16-cr-00218-WJM Document 109 Filed 06/08/20 USDC Colorado Page 12 of 12




 III.   CONCLUSION

        For the reasons set forth herein, the Court respectfully RECOMMENDS that the

 Home Detention Motion [#86] and the Early Release Motion [#94] be DENIED. 7

 DATED: June 8, 2020                                BY THE COURT:


                                                    s/Scott T. Varholak
                                                    United States Magistrate Judge




 7  Within fourteen days after service of a copy of this Recommendation, any party may
 serve and file written objections to the magistrate judge’s proposed findings of fact, legal
 conclusions, and recommendations with the Clerk of the United States District Court for
 the District of Colorado. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Griego v. Padilla
 (In re Griego), 64 F.3d 580, 583 (10th Cir. 1995). A general objection that does not put
 the district court on notice of the basis for the objection will not preserve the objection for
 de novo review.         “[A] party’s objections to the magistrate judge’s report and
 recommendation must be both timely and specific to preserve an issue for de novo review
 by the district court or for appellate review.” United States v. 2121 East 30th Street, 73
 F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections may bar de novo
 review by the district judge of the magistrate judge’s proposed findings of fact, legal
 conclusions, and recommendations and will result in a waiver of the right to appeal from
 a judgment of the district court based on the proposed findings of fact, legal conclusions,
 and recommendations of the magistrate judge. See Vega v. Suthers, 195 F.3d 573, 579-
 80 (10th Cir. 1999) (holding that the district court’s decision to review magistrate judge’s
 recommendation de novo despite lack of an objection does not preclude application of
 “firm waiver rule”); Int’l Surplus Lines Ins. Co. v. Wyo. Coal Refining Sys., Inc., 52 F.3d
 901, 904 (10th Cir. 1995) (finding that cross-claimant waived right to appeal certain
 portions of magistrate judge’s order by failing to object to those portions); Ayala v. United
 States, 980 F.2d 1342, 1352 (10th Cir. 1992) (finding that plaintiffs waived their right to
 appeal the magistrate judge’s ruling by failing to file objections). But see, Morales-
 Fernandez v. INS, 418 F.3d 1116, 1122 (10th Cir. 2005) (holding that firm waiver rule
 does not apply when the interests of justice require review).

                                               12
